 

Case 20-10343-LSS Doc 4901 Filed 05/24/21 Page1of4

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6" Floor

Wilmington, DE 19801 es
~~

 

a
re SA 922
“orr

Memories of Early Childhood FS lw oO

This document is a testimony of what I have been able to remember about my experiences thgtstarted
in the Boy Scouts of America starting around 1964? And how those very unhappy times have had an
impact on my life after the Boy Scouts and how they really screwed up my mind and in my opinion,
changed it negatively. | have been having a rough time trying to remember the events that I have spent
50 or so years trying to put them all behind me and trying so hard to forget and get on with my life.
But, since | first watched an advertisement on television about the law suit, it has made me start the
hurtful process of dredging up those buried memories that have been painful for me and to my family.
It really hurts remembering those times that I know will now always be with me for the rest of my life
and the possible damage it may cause to my family's lives as well. | blame what happened to me for
messing up my once hopeful career in the United States Navy back in 1970. it is definitely damaging
to what's left of my life and damaging to the life of my wife as well. I have a medical condition called
“degenerative nerve disorder (disease) “ that has attacked my sciatic nerve in my right leg. With this
disorder I have what is sometimes severe pain that requires me to use narcotic pain relievers

( buphenorphine ) to help lower the pain. I have a very hard time trying to sleep nights and most
nights | am lucky if I get 3 hours of sleep any more because this pain helps to keep me awake. |
mention this because one of the main reasons for this high pain level is due to stress and when I'm
trying to sleep a lot of the times my mind starts remembering my youth and I get angry with what
happened and I can't really relax enough to sleep. Stress goes up and so does the pain levels. | try to
relax and sometimes I can enough to rest a little longer. Therefore | have tried my best to write down
and make this information as true and correct as possible to the best of my ability. What else do I have

to do do at 3:00 in the am?

| remember joining the BSA Troop that was sponsored by the 11" ward of the Church of Jesus Christ of
Latter Day Saints in Ogden, Utah. My main abusers name is/was SEE don't remember if he
was a Scout master, Assistant Scout Master or just an adult leader or if he is even still living and I don't
really care. He was always smiling and winking at me and some of the other boys.

| must have been about 12 or 13 when I joined the troop. My older brother was already a member and |
believe that he was a Second Class Scout when I joined. I don't believe that he was ever involved with

the adult in question.

I first recall that {took the troop on a week long hike down along the Escalantie river in southern
Utah. I remember that I was very excited about the trip One stop we made along the river was to spend

(1)

 
 

Case 20-10343-LSS Doc 4901 Filed 05/24/21 Page 2of4

the night. That spot had a waterfall and I seem to remember that it was about 20 feet tall. There were
bushes that grew out of the canyon walls and there was real fresh water running and dripping off of the
branches of the bushes. I chose a big bush in which the fresh water was running off the branches in
which to fill my canteen. This was exciting to us because we didn't have to treat the water before
drinking it according to our adult leader. | do remember that the water was very cool since it was fresh
out of the cliffs. The water from the river was brown and warm and there were carp swimming in it and
we had to boil and chemically treat it before we could drink it. But, as | was filling my canteen I heard
the distinct sound of the rattle of a rattle snake and | fell backwards into the river. Earlier it fell fro

the top of the cliff and it landed in the bush just above my head. It was about three feet above me. P|
retrieved the snake and killed it and that was our first experience eating rattle snake.

After our evening meal, told me to lay my sleeping bag on the ground next to his. We all went to
ing bags to sleep that night and I remember him waking me up later. | don't remember what

  

our slee

        

and that he would even get his friends to lie and say that he was innocent of being homosexual and that
| would be physically punished by the church and my parents. I remember being scared as hell.

On the next night he woke me again and reminded me of the punishment I'd receive should I decide to
tell anyone. If were to tell the police then he would get his friends to back him up and deny that he
was gay in any form and that it was just my youthful imagination and then the police would put me in
reform school for telling a lie on an adult. Then, if I were to tell my parents, | would most likely get a
beating from my dad. He also said that if I were to tell the church Bishop or anyone in the Bishopric
that I would probably be laughed at, ostracized, and beat up by my friends and finally excommunicated
from the church. As a very young boy I remember being really scared about it all.

married nor was he seen “dating” any women and was always around men and that his disciples must
have been as well. I had a very hard time believing this and | remember that I cried after and I kept

11" Ward of the Church of Jesus Christ of Latter Day Saints

[ think that the officials of the 11" Ward had been concerned and suspected that something was going
on. One of the members of the Bishopric once told all the scouts in the troop that this kind of activity
was not accepted by the church and if any of us were approached that we were to tell one of the church
Leaders in the ward. That's wherfiijwas very forceful in telling me about being in trouble with the
LDS Church should I say anything. But, | seem to remember telling one of the ward leaders when he
asked and he told me that[houldn't be doing anything like that since he was married and had been
approved to go through the LDS Temple with his wife and be married in the Temple and have his
children sealed to them ( under the LDS belief ).
 

Case 20-10343-LSS Doc 4901 Filed 05/24/21 Page3of4

I don't remember how old I was but I know that that's when I started losing my faith in the teachings of
the Church of Jesus Christ of Latter Day Saints since I was always taught that no unclean man would
ever be able to cross over the threshold of the Temple door for any reason. | do seem to recall and |
believe thatfjjwas later allowed to enter the LDS Temple with his wife. That's when I left the church
in my heart. When I was 17, that is when I denounced the LDS church and decided to move on and find
a more fitting belief that suited me.

BB nce introduced me to a bunch of his homosexual friends that lived in Bountiful, Utah and they
coerced me to undress and they took Polaroid photos of me. To this day I still regret those pictures and
I hope and pray that they never got around for others to see although | did receive phone calls from
men who wanted to get together for their enjoyment by offering me large amounts of money and
alcohol. Every time the phone rang it would scare me to the point of shaking in fear.

Once, I was shaking so bad that I couldn't sleep but I stayed in bed during the day and my mother took
me to see our family doctor. He told my mother that I was suffering from exhaustion and anxiety and
he prescribed what I think was mild tranquilizers or sedatives and bed rest for a week.

A Failed Navy Career

It was a dream of mine and I envisioned that | would enter the U.S. Navy and advanced in a career to
hopefully become a Master Chief Petty Officer in the medical field. I] guess I must have been 15 or 16
when my father talked to me about making a career in the Navy as he was not allowed to serve during
World War II. My Brother ignored our father and joined the Air Force instead where he served in
Okinawa for 2 years.

My opportunity with the Navy started when I was 17 as a senior at Ogden High School in Ogden, Utah
where I spent 3 years in the Junior Army R.O.T.C program studying for my career in the U.S. Navy. In
May of 1970 I did an early enlistment in the Navy with my parents permission. In June of 1970, I
departed for Navy basic training in San Diego, California for 13 weeks.

I started having real mental issues with what I had been through in the Boy Scouts and I requested the
opportunity to speak with someone in the Navy who could help me sort those issues out and instead I
was sent before the legal department to explain myself. The Legal Officer that I had sent me to see a
Navy Psychiatrist who made the finding that I was not homosexual in any way and that in his opinion
that I could stay in the Navy and pursue my career of choice. The Legal Officer next sent me to a
Chaplain for another interview. I met with a Jewish Chaplain although I was Christian and he also
decided that I was not homosexual and that I could continue in the Navy.

I guess that that wasn't good enough for the Legal Officer and he decided that I had no business in the
Navy and that I was homosexual since the abuse happened more then 2 times. I told the Legal Officer
that I didn't want out of the Navy, just a little help and he told me that if | didn't accept his decision that
he would allow me to stay in but then I would have to spend about 30 days in the brig ( jail ) and that |
would have to repeat basic training all over again. Again I remember being scared about being jailed

(3)
Case 20-10343-LSS Doc 4901 Filed 05/24/21 Page 4of4

for a month and I foolishly agreed to be discharged with a General Discharge under Honorable
Conditions. But, the Navy did recognize me for serving 182 days. Now | know that I should have
retained my own lawyer and make a fight of it rather then let that Legal Officer destroy my dream of a
career. But, again I was young and stupid and made the wrong decision. That damn Legal Officer just
would not accept my explanation nor would he listen to the others that he had sent me to for interviews.

All of this because an adult abuser scared the hell out of me and made me very fearful of punishment.

I even lied to my parents and told them that I just wasn't a fit for any military service The Draft Board
classified me FFFF ( 4F ), unfit for any military service.

Recalling all of this has really angered me more then | thought was possible. But, | guess that it is
really my own fault for being young and stupid in accepting the discharge.

Conclusions

I believe that it has really helped me to write this out as I have been able to recall information that I had
locked away a long time ago. It really hurts remembering this information, and I know that there is still
a lot of memories that are still hidden. I hope this is helpful for everyone involved. It makes me more
disgusted today then it did before now.

I believe that the above information is true and correct to best of my knowledge and belief.

Date:

__ 5 -/f-2{

 

(4)

 
